Name: Commission Regulation (EEC) No 41/89 of 6 January 1989 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  economic conditions;  beverages and sugar
 Date Published: nan

 10 . 1 . 89 Official Journal of the European Communities No L 7/13 COMMISSION REGULATION (EEC) No 41/89 of 6 January 1989 on the supply of various lots of white sugar as food aid whereas given the situation on the sugar market and the special nature of the sector, the supplies should be taken from C-sugar produced outside the production quotas, as defined in Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector (*), as last amended by Regulation (EEC) No 2306/88 (*); whereas under that Regulation refunds and monetary compensatory amounts may not be granted or export levies and monetary compensatory amounts may not be charged on exports of C-sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 683 tonnes of white sugar ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 C-Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . (*) OJ No L 177, 1 . 7. 1981 , p . 4. 0 OJ No L 201 , 27. 7. 1988, p. 65. No L 7/14 Official Journal of the European Communities 10. 1 . 89 ANNEX I 1 . Operation No ('): 1081 /88  Commission Decision of 19. 5. 1987 2. Programme : 1987 3 . Recipient (10) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 ; tel. 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (2) : Croissant-Rouge mauritanien, avenue Gamal Abdel Nasser, boÃ ®te postale 344, Nouakchott ; tel . 526 70 5. Place or country of destination : Mauritania 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 115 tonnes 9. Number of lots : one 10. Packaging and marking (*) (8) ( ®) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg  on the sacks shall be printed a red crescent 10 cm high with the points facing to the right followed by (in letters at least 5 cm high) : 'ACTION No 1081 /88 / SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROIS ­ SANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT' 1 1 . Method of mobilization Q : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation No 2306/88 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 2. 1989 to 28 . 2. 1989 18. Deadline for the supply : 15. 4. 1989 19. Procedure for determining the costs of supply : ' invitation to tender 20. In die case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 31 . 1 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14. 2. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 3. 1989 to 15. 3 . 1989 (c) deadline for the supply : 1 . 5. 1989 22. Amount of the tendering security : ECU 15 per tonne &gt; 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, N Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) :  10 . 1 . 89 Official Journal of the European Communities No L 7/15 ANNEX II 1 . Operation No ('): 1118/88 :  Commission Decision of 16. 3 . 1988 2. Programme : 1988 3. Recipient (l0) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, boÃ ®te postale 372, CH-1211 GenÃ ¨ve " 19 ; tel. 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient ^) : Ethiopian Red Cross Society, For UMCC DPP, PO box 195, Addis Ababa ; tel . 44 93 64 / 15 90 74, telex 21338 ERCS ET 5. Place or country of destination : Ethiopia 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 500 tonnes 9. Number of lots : one 10. Packaging and marking (4): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg Marking on bags (at least 5 cm high) : 'ACTION No 1 1 18/88' / (a red cross) / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE LEAGUE OF RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRI ­ BUTION / ASSAB' 11 . Method of mobilization Q : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 (1 ) of Regulation (EEC) No *1785/81 , as last amended by Regulation No 2306/88 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing : Assab 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 2. 1989 to 28 . 2. 1989 18. Deadline for the supply : 15. 4. 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 31 . 1 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14. 2. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 3 . 1989 to 15. 3. 1989 (c) deadline for the supply : 1 . 5. 1989 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : i0 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  No L 7/ 16 Official Journal of the European Communities 10. 1 . 89 ANNEX III 1 . Operation No ('): 1080/88  Commission Decision of 19 . 5. 1987 2. Programme : 1987 3. Recipient (10) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 ; tel. 34 55 80, telex 22555 LRCS CH 4. Representative of the recipient (2) : Croix-Rouge malgache, 1 , rue Patrice Lumumba, boÃ ®te postale 1168, Antananarivo ; tel . 211 11 5 . Place or country of destination : Madagascar 6. Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 18 tonnes 9 . Number of lots : one 10. Packaging and marking (4) (8) (') : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg Marking on bags (at least 5 cm high) : 'ACTION No 1080/88' / (a red cross) / 'SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / TAMATAVE* 1 1 . Method of mobilization (*) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation No 2306/88 12. Stage of supply : free at port of landing  landed 13". Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Tamatave 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 2. 1989 to 28. 2. 1989 18 . Deadline for the supply : 15. 4. 1989 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 31 . 1 . 1$89 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14. 2. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 3 . 1989 to 15. 3 . 1989 (c) deadline for the supply : 1 . 5. 1989 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission Of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer ^:  10. 1 . 89 Official Journal of the European Communities No L 7/17 ANNEX IV 1 . Operation No (') : 1129/88 2. Programme : 1988 3. Recipient (w): ICRC, 17, avenue de la Paix, CH-1211 Geneve ; telex 22269 CICR-CH 4. Representative of the recipient (2) : Delegation Managua, Apartado 2005, reparto Belmonte  KM 7, Carretera Sur, Managua, Nicaragua ; Tel . 52 081 /2/3/4/5, telex 2268 CICRNIC NK 5. Place or country of destination : Nicaragua 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10. Packaging and marking (4): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg Marking on bags : a red cross 15 x 15 cm followed by, in letters at least 5 cm high : 'ACCIÃ N N ° 1 129/88 / NI-83 / AZÃ CAR / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DISTRIBUCIÃ N GRATUITA / CORINTO' 1 1 . Method of mobilization f7) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation No 2306/88 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Corinto 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 2. 1989 to 28. 2. 1989 18 . Deadline for the supply : 15. 4. 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 31 . 1 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 14. 2. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 3 . 1989 to 15. 3 . 1989 (c) deadline for the supply : 1 . 5. 1989 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de MonsiÃ ©ur N; Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  No L 7/ 18 Official Journal of the European Communities 10. 1 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (?) The successful tenderer shall deliver , to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same1 quality as those containing the goods, with the marking followed by a capital 'R'. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annexes,  or by telecopier on one of the following .numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is not applicable. The rules given in Commission Regulation 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation. (J) The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The terminal handling charges, costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (*) Shipment is to take place in 20-foot containers ; conditions FCL/LCL shippers-count-load and stowage (cls). (10) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.